DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on October 30, 2019.  Claims 1 – 17 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites: “wherein the back plate portion, the left shoulder belt, the right shoulder belt, the waist belt, the right side belt; and the right side belt are made of cushion materials.” and
replace claim 6 with - - wherein the back plate portion, the left shoulder belt, the right shoulder belt, the waist belt, the left side belt; and the right side belt are made of cushion materials. - -
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5, line 5 recites: “the reinforcing band and the rear support band are disposed “substantially” linearly.”
The term “substantially” is a relative term that is unclear what it encompasses and how much of the reinforcing band and the rear support band is required to be linearly in order to be considered “substantially” linearly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 5, 6, 8, 9, 10, 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,913,464) to Häberlein in view of (Japan Patent Number 2005143453 A) to Kato. 
Regarding claim 1, Häberlein discloses the working machine support belt (See Figure 2) comprising: the back plate portion (21); 
the left shoulder belt (31) and the right shoulder belt (32) that extend upward from an upper portion of the back plate portion (21) and turn forward;
the waist belt (50, 51 & 52) that extends from the lower portion of the back plate portion (21) to both sides (See Figure 2); 
the left suspender band (i.e. Right 37, 35 & 36) that connects the front lower portion (33) of the left shoulder belt (31) and the left rear portion of the waist belt (50); 

the left side belt (40, 41, 42) that extends left-downward from the upper portion of the back plate portion (21), turns forward, and is connected (i.e. via (45) in Figure 2) to the left end portion of the waist belt (50 & 52) (See Figure 2); 
the locking member (47) that locks the left end portion of the waist belt (50 & 52) and the left side belt (40 & 42) which are connected to each other (See Figure 2); and  -4-Preliminary Amendment Attorney Docket No. 59-310-0157
the pad member (19) supported by the right rear portion of the waist belt (51) via the rear support band (16), supported by the support band (17), and provided with the support member (13) that supports the working machine (1).  
However, Häberlein does not disclose the right side belt that extends right-downward from the upper portion of the back plate portion, turns forward, and is connected to the right end portion of the waist belt; and the right end portion of the waist belt and the right side belt which are connected to each other.
Kato teaches the working machine support belt (1) disclosing the left side belt (8C) that extends left-downward from the upper portion of the back plate portion (2 & 36), turns forward, and is connected to the left end portion of the waist belt (5); 
the right side belt (9C) that extends right-downward from the upper portion of the back plate portion (2 & 36), turns forward, and is connected to the right end portion of the waist belt (5); and the right end portion of the waist belt (5) and the right side belt (9C) are connected to each other via the support band (7C) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the right side belt that extends right-downward 

Regarding claim 2, Häberlein discloses the left end portion and the left side belt (40) of the waist belt (50) are connected to each other via the left connecting band (45) (See Figure 2); 
the left locking portion (47) of the locking member (47 & 49) is provided in the left connecting band (45); and the right locking portion (49) engaged with the left locking portion (47) of the locking member (47 & 49) is provided in the front support band (17).  
Furthermore, Häberlein as modified by Kato discloses the right end portion and the right side belt (9C) of the waist belt (5) are connected to each other via the right connecting band (23A & 23B); and the front support band (7C) is connected to the right connecting band (23A & 23B) via the first length adjusting mechanism (i.e. via Slide Buckle Fastener) (See Figure 1).

Regarding claim 3, Häberlein discloses the right locking portion (49) is connected to the front support band (17) via the second length adjusting mechanism (i.e. Slide Buckle).  

Regarding claim 5, Häberlein discloses the working machine support belt further includes the reinforcing band (43) that connects the back plate portion (21) and the right substantially linearly (See Figure 2).  

Regarding claim 6, Häberlein discloses the back plate portion (21), the left shoulder belt (31), the right shoulder belt (32), the waist belt (50, 51 & 52), and the left side belt (40, 41 & 42).
Furthermore, Häberlein as modified by Kato discloses the back plate portion (36), the left shoulder belt (3), the right shoulder belt (4), the waist belt (5), the left side belt (8C) and the right side belt (9C) are made of cushion material (32) (i.e. Foam Rubber Sponge) (See Figures 5, 6 & 7).

Regarding claim 8, Häberlein as modified by Kato discloses the working machine support belt (1) is further provided with the loop band (10) that connects the left shoulder belt (3) and the right shoulder belt (4) to each other above the back plate portion (2 & 36) (See Figures 1 & 2). 

Regarding claim 9, Häberlein as modified by Kato discloses the left and right shoulder belt (3 & 4); the left & right side belt (8C & 9C) and the waist belt (5) includes the reinforcing member (33) made of the hard resin member inside (See Figures 5, 6 & 7).  
However, Häberlein as modified by Kato does not explicitly disclose the back plate portion (36) includes the reinforcing member made of the hard resin member inside.


Regarding claim 10, Häberlein discloses the third length adjusting mechanism (25) is provided in the right rear portion of the waist belt (51); and the rear support band (16) is connected to the third length adjusting mechanism (25) (See Column 6, lines 1 & 2) (See Figure 2). 

Regarding claim 11, Häberlein discloses the length adjusting mechanisms (25) are respectively provided in the front lower portions (33) of the left shoulder belt (31) and the right should belt (32); the left suspender band (37) is connected to the front lower portion (33) of the left shoulder belt (31) via the length adjusting mechanism (25); and the right suspender band (37) is connected to the front lower portion (33) of the right shoulder belt (32) via the length adjusting mechanism (25) (See Figure 2).  

Regarding claim 17, Häberlein discloses the front support band (17) and the rear support band (16) are configured with the single band member (See Figure 2).

Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,913,464) to Häberlein and (Japan Patent Number 2005143453  as applied to claim 2 above, and further in view of (U.S. Patent Publication Number 2006 / 0102423 A1) to Lang et al.
Regarding claim 4, Häberlein discloses the clip is provided in the tip end portion of the front support band.  
Lang et al., teaches the clip (1650 & 1600) provided in the tip end portion of the front support band (180 or 190) (See Figures 2A, 2C, 2D, 10A, 10B & 12A) for the purpose of preventing fraying of the harness strap end (See Paragraph 0190 & 0191).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the clip provided in the tip end portion of the front support band as taught by Lang et al., with the support belt of Häberlein in order to prevent fraying of the harness strap ends (See Paragraph 0190).

Regarding claim 12, Häberlein as modified by Lang et al., discloses wherein clips (1650 & 1600) are provided in tip end portions (142) of the left suspender band (134) and the right suspender band (124), respectively (See Figures 2A, 10A & 10B).  

Claims 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,913,464) to Häberlein and (Japan Patent Number 2005143453 A) to Kato as applied to claim 1 above, and further in view of (U.S. Patent Design Number 641,155 S) to Tinius.
Regarding claim 7, Häberlein as modified by above does not disclose the left through hole into which the left suspender band is inserted is provided in the left side belt.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the left through hole into which the left suspender band is inserted in provided in the left side belt as taught by Tinius with the working machine support belt of Häberlein in order to provide a strap movement containment range. 
Furthermore, Häberlein as modified by Tinius does not the right through hole into which the right suspender band is inserted is provided in the right side belt.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the right through hole into which the right suspender band is inserted in provided in the right side belt as taught by Tinius, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
   
Regarding claim 13, Häberlein as modified by Tinius discloses wherein: the left through hole into which the left suspender band is inserted is provided in the left side belt; and the left through hole is configured with the band member provided in the left side belt (See Figure 5).
However, Häberlein as modified by Tinius does not disclose the right through hole into which the right suspender band is inserted is provided in the right side belt; and the right through hole is configured with the right connecting band.  
configured with the right connecting band since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis co., 193 USPQ 8.

Claims 14, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,913,464) to Häberlein and (Japan Patent Number 2005143453 A) to Kato as applied to claim 1 above, and further in view of (U.S. Patent Number 10,716,388 B2) to Pellenc et al.
Regarding claim 14, Häberlein as modified by above does not disclose the working machine support belt is further provided with the chest belt that connects the front lower portion of the left shoulder belt and the front lower portion of the right shoulder belt to each other.  
Pellenc et al., teaches the working machine support belt (10) is further provided with the chest belt (18A & 18B) that connects the front lower portion of the left shoulder belt (16A) and the front lower portion of the right shoulder belt (16B) to each other (See Figure 1) for the purpose of preventing the carrying shoulder strap from sliding (See Column 5, line 40 & 41).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the working machine support belt is further provided with the chest belt that connects the front lower portion of the left shoulder belt 

Regarding claim 15, Häberlein as modified by Pellenc et al., discloses the chest belt (18A & 18B) includes: the left chest belt (18A) fixed to the front lower portion of the left shoulder belt (16A); the right chest belt (18B) fixed to the front lower portion of the right shoulder belt (16B); and-8-Preliminary Amendment the Attorney Docket No. 59-310-0157locking member (20A, 20B, 24 & 28) that locks the left chest belt (18A) and the right chest belt (18B) (See Figures 1 & 2).
 
Regarding claim 16, Häberlein as modified by Pellenc et al., discloses 11the chest belt (18A & 18B) further includes the fourth length adjusting mechanism (i.e. Slide Buckle) (See Figure 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Publication Number 2013 / 0119100 A1) to Ito et al., discloses the left shoulder belt (3), the right shoulder belt (3), the waist belt (4), the left side belt (8) are made of cushion material (16) (i.e. Polyethylene Foam and Polyurethane Foam) (See Paragraph 0030 & 0031) (See Figure 5).


(U.S. Patent Publication Number 2010 / 0270344 A1) to Mori et al., teaches the working machine support belt wherein the back plate portion (20) includes the reinforcing member made of the hard resin member inside for the purpose of providing a moderate degree of rigidity and flexibility (See Paragraph 0064).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734